[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-16765                ELEVENTH CIRCUIT
                                                         SEPTEMBER 21, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                               CLERK

                 D. C. Docket No. 07-00347-CV-5-OC-GRJ

MICHAEL R. LAFFERTY,


                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,

                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (September 21, 2009)

Before BIRCH, HULL and KRAVITCH, Circuit Judges.

PER CURIAM:
      Michael R. Lafferty appeals the district court’s affirmance of the final

decision of the Commissioner of Social Security denying his applications for

Social Security Disability Insurance benefits and Supplemental Security Income.

      Lafferty applied for Social Security benefits in March 2004 alleging

disability due to arthritis and carpel tunnel syndrome beginning August 1, 2001.

The Commissioner denied his applications initially and again upon

reconsideration. Lafferty timely requested a hearing before an administrative law

judge (ALJ) and began complaining additionally of depression. After a hearing,

the ALJ found that although Lafferty suffered from severe degenerative joint

disease of the hand, he could still perform light work and was therefore not

disabled. The Social Security Administration’s Office of Hearings and Appeals

denied Lafferty’s request for review of the ALJ’s decision.

      Lafferty filed a complaint seeking review in the district court pursuant to 42

U.S.C. § 405(g) (2006), and the parties consented to adjudication before a

magistrate judge. Lafferty argued that the ALJ had erred in discrediting his

subjective complaints of pain and in failing to include all of his alleged

impairments in the hypothetical question posed to the vocational expert at his

administrative hearing. The magistrate judge affirmed the denial of benefits on the

ground that substantial evidence supported the ALJ’s credibility determination and



                                           2
corresponding decision to exclude some of Lafferty’s complaints from the

hypothetical question. This appeal followed.

      We review the Commissioner’s conclusions to determine whether they are

supported by substantial evidence in the record. Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005). “Substantial evidence is more than a scintilla, but less than

a preponderance. It is such relevant evidence as a reasonable person would accept

as adequate to support a conclusion.” Bloodsworth v. Heckler, 703 F.2d 1233,

1239 (11th Cir. 1983) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971)).

The Commissioner’s findings “as to any fact, if supported by substantial evidence,

shall be conclusive,” 42 U.S.C. § 405(g), and this court may not substitute its

judgment for that of the Commissioner. Dyer, 395 F.3d at 1210.

      After a thorough review of the record and the parties’ briefs, we agree with

the magistrate judge that the ALJ’s decision to discredit Lafferty’s subjective

complaints was supported by substantial evidence and that the hypothetical

question presented to the vocational expert properly encompassed Lafferty’s

functional limitations. For the reasons given in the magistrate judge’s detailed and

well-reasoned opinion of September 30, 2008, we affirm.

      AFFIRMED.




                                          3